ACCEPTED
                                                                                       03-15-00285-CV
                                                                                               5580414
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  6/8/2015 11:39:30 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              NO. 03-15-00285-CV

                                                                      FILED IN
                     IN THE THIRD COURT OF APPEALS             3rd COURT OF APPEALS
                             AUSTIN, TEXAS                         AUSTIN, TEXAS
                                                               6/8/2015 11:39:30 AM
                                                                 JEFFREY D. KYLE
                                                                       Clerk
               VOLKSWAGEN GROUP OF AMERICA, INC.
                   AND AUDI OF AMERICA, INC.
                                                                        Appellants
                                        vs.

 JOHN WALKER III, IN HIS OFFICIAL CAPACITY AS CHAIRMAN OF
THE TEXAS DEPARTMENT OF MOTOR VEHICLES BOARD, AND THE
   HONORABLE MICHAEL J. O’MALLEY AND THE HONORABLE
     PENNY A. WILKOV, IN THEIR OFFICIAL CAPACITIES AS
   ADMINISTRATIVE LAW JUDGES FOR THE STATE OFFICE OF
                ADMINISTRATIVE HEARINGS
                                                                         Appellees
     On Appeal from the 201st Judicial District Court, Travis County, Texas
                  Trial Court Cause No. D-1-GN-15-001186
              Honorable Amy Clark Meachum, Presiding Judge

                       NOTICE OF APPEARANCE
__________________________________________________________________

      Appellants Volkswagen Group of America, Inc. and Audi of America, Inc.

hereby inform the Court that they will be represented in this appeal by the

undersigned attorneys and that their lead appellate counsel is S. Shawn Stephens of

King & Spalding, 1100 Louisiana, Suite 4000, Houston, Texas 77002.
    Respectfully submitted,

    KING & SPALDING LLP



    By: /s/ S. Shawn Stephens
    S. Shawn Stephens
    Texas Bar No. 19160060
    sstephens@kslaw.com
    James P. Sullivan
    Texas Bar No. 24070702
    jsullivan@kslaw.com
    1100 Louisiana, Suite 4000
    Houston, Texas 77002
    Telephone: (713) 751-3200
    Facsimile: (713) 751-3290

    BAKER & HOSTETLER LLP



    By: /s/ Billy M. Donley
    Billy M. Donley
    Texas Bar No. 05977085
    Mark E. Smith
    Texas Bar No. 24070639
    811 Main Street, Suite 1100
    Houston, Texas 77002
    Telephone: (713) 751-1600
    Facsimile: (713) 751-1717

    Attorneys for Appellants
    Volkswagen Group of America, Inc.
    and Audi of America, Inc.




2
                          CERTIFICATE OF SERVICE

       I certify that on June 8, 2015, I used the Court’s electronic case filing system
to file this Notice of Appearance and to serve this document on counsel for
appellees as follows:


Wm. R. Crocker                          Kimberly Fuchs
crockerlaw@earthlink.net                kimberly.fuchs@texasattorneygeneral.gov
807 Brazos, Ste. 1014                   Assistant Attorney General
Austin, Texas 78701                     Texas Attorney General’s Office
Counsel for Appellees Ricardo M.        P.O. Box 12548
Weitz,                                  Austin, Texas 78711-2548
Hi Tech Imports North, LLC, Hi          Counsel for Appellees Michael J. O’Malley
Tech Imports                            and Penny A. Wilkov
South, LLC and Hi Tech Imports,
LLC

J. Bruce Bennett                        Dennis McKinney
jbb.chblaw@sbcglobal.net                dennis.mckinney@texasattorneygeneral.gov
Cardwell, Hart & Bennett, LLP           Assistant Attorney General
807 Brazos, Suite 1001                  Texas Attorney General’s Office
Austin, Texas 78701                     P.O. Box 12548
Counsel for Appellees Ricardo M.        Austin, Texas 78711-2548
Weitz,                                  Counsel for Appellee John Walker III
Hi Tech Imports North, LLC, Hi
Tech Imports
South, LLC and Hi Tech Imports,
LLC




                                          3
Joseph W. Letzer
jletzer@burr.com
Burr & Forman, LLP
420 20th Street N., Suite 3400
Birmingham, AL 35203
Counsel for Appellees Ricardo M.
Weitz,
Hi Tech Imports North, LLC, Hi
Tech Imports
South, LLC and Hi Tech Imports,
LLC




                                       /s/ S. Shawn Stephens
                                       S. Shawn Stephens




                                   4